159 Ga. App. 766 (1981)
285 S.E.2d 576
PSI PNEUMATIC STRUCTURES, INC. et al.
v.
CITIZENS & SOUTHERN NEWNAN BANK.
62521.
Court of Appeals of Georgia.
Decided September 30, 1981.
Jack T. Camp, for appellants.
Charles L. Goodson, for appellee.
BANKE, Judge.
This appeal is from an order of the superior court confirming a sale under power contained in a deed to secure debt. The appellant contends that the trial court's order does not contain findings of fact as required by CPA § 52 (a) (Code Ann. § 81A-152 (a); Ga. L. 1970, pp. 170, 171), in support of its conclusion that the property brought its true market value. Held:
A fair description of the trial court's order in the case before us is found in the opinion of this court in a similar case. "The judge's order consisted of only one sentence of substance. The sentence was written in the lengthy style which is sometimes characteristic of legal writing. It recited that each statutory element for confirmation of a sale under power was met, that the judge was satisfied the property brought its true market value, and that the sale was confirmed." Pruitt v. First Nat. Bank, 142 Ga. App. 100 (235 SE2d 617) (1977). Except for the statutory elements for confirmation referred to above, there are no findings of fact, even though the value of the land as well as the value of the improvements on it was seriously contested. What is required is that "[t]he trial judge . . . ascertain the facts and . . . state not only the end result of that inquiry but the process by which it was reached." Beasley v. Jones, 149 Ga. App. 317, 319 (254 SE2d 472) (1979).
The judgment below is vacated, and the trial court is directed to enter a new judgment based on findings of fact and conclusions of law in accordance with Civil Practice Act § 52 (a), supra, after which the losing party may appeal.
Judgment vacated and case remanded with direction. Deen, P. J., and Carley, J., concur.